DETAILED ACTION
This communication is in response to the Amendment and Arguments filed on 11/30/2021. Claims 1-19 are pending and have been examined. Hence, this action has been made FINAL. All Objections/Rejections not mentioned in this Office Action have been withdrawn by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
The Applicant has amended independent Claim 1. Hence, the Applicant’s arguments are moot in view of new grounds for rejection. More specifically, the newly added limitation to Claim 1 of “obtain information regarding an edit distance” raises new grounds for rejection. 
Regarding Claims 1, 5, 6, 8, 12, 13 and 15, Examiner disagrees with Applicant’s arguments about how “Hyun fails to disclose or render obvious the presently claimed features recited in the independent claims.” Hyun correctly discloses the limitations to identify a grapheme sequence (Hyun, Paragraph 96: “The electronic device 500…returns a candidate target sequence having the highest probability as a final recognition result, which may be converted into a text format [as identified grapheme sequence] by the electronic device 500). Hyun correctly discloses the limitations to obtain a command corresponding thereto based on the identified grapheme sequence (Hyun, Paragraph 76: the speech recognition apparatus calculates similarities between one or more acquired phoneme sequences [as identified grapheme sequence] and each candidate target sequence in a candidate set using a similarity 

    PNG
    media_image1.png
    800
    617
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    800
    745
    media_image2.png
    Greyscale


In response to applicant's argument, regarding Claims 3, 4, 10, and 11, that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
A new reference by Bowman has been applied towards newly added claims 16-19.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-2, 7-9, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyun et. al. (European Publication No. EP 3113176 A1), hereinafter Hyun.
Regarding Claim 1, Hyun discloses:
An electronic device (Hyun, Paragraph 12: electronic device) comprising:
a microphone (Hyun, Paragraph 81: speech receiver 510 receives a user's audio signal input via microphone of electronic device 500);
a memory including at least one instruction (Hyun, Paragraph 97: memories storing instructions); and
at least one processor connected to the microphone and the memory to control the electronic device (Hyun, Paragraph 97: processor performs operations of Figures 1-6 and are implemented by hardware components, e.g. controllers, sensors [as in microphones], and memories), wherein the at least one processor is configured to:
based on a user speech being input through the microphone, identify a grapheme   sequence corresponding to the input user speech (Hyun, Paragraph 93 and 86: speech 
obtain information regarding an edit distance between the identified grapheme sequence and each of a plurality of commands included in a command dictionary, the command dictionary stored in the memory, (Hyun, Paragraph 59: candidate set extractor 230 calculates similarities [as obtain information regarding an edit distance] between phoneme sequences and target sequences using a similarity calculation algorithm including an edit distance algorithm, and based on the similarities [as edit distance], extracts a specific number of phoneme sequences (e.g., the top 20 sequences) as candidate target sequences in order of similarity; Hyun, Figure 6, Paragraph 91: recognition result based on the pre-stored acoustic model and a predefined recognition target list [as command dictionary])
obtain a command sequence (Hyun, Paragraph 50: candidate target sequence [as command sequence] is the recognition result of an input audio signal) corresponding to the identified grapheme sequence based on the information regarding the edit distance between the identified grapheme sequence and each of a plurality of commands, the command sequence including at least one of the plurality of commands, (Hyun, Paragraph 59:  candidate set extractor 230 calculates similarities between phoneme sequences and target sequences using a similarity calculation algorithm including an edit distance algorithm, and based on the similarities, extracts a specific number of phoneme sequences (e.g., the top 20 sequences) as candidate target sequences in order of similarity)
map the obtained command sequence to one of a plurality of control commands to control an operation of the electronic device (Hyun, Paragraph 76: the speech recognition 
control an operation of the electronic device based on the mapped control command (Hyun, Paragraph 67: target sequences [as based on the mapped control command] includes commands for controlling a TV e.g. power on/off command [as control an operation of the electronic device]; Hyun, Paragraph 48: recognition target list 140 includes various commands to operate the TV.)

Regarding Claim 2, Hyun discloses:
The electronic device of claim 1, wherein the memory comprises software (Hyun, Paragraph 97: speech recognition apparatus 200 is implemented by hardware components, e.g. memories storing software) in which an end-to-end speech recognition model is implemented (Hyun, Paragraph 83: acoustic model with network based on a Recurrent Neural Network (RNN) or a Deep Neural Network (DNN) [as end-to-end speech recognition models]), and
wherein the at least one processor is further configured to:
execute software (Hyun, Paragraph 97: processor includes memories storing instructions) in which the end-to-end speech recognition model is implemented (Hyun, 
identify the grapheme sequence by inputting, to the end-to-end speech recognition model, a user speech that is input through the microphone (Hyun, Paragraph 83 and 86: speech recognizer 520 inputs an audio signal to an acoustic model and outputs the final recognition result, the candidate target sequence, in a text format [as grapheme sequence]; Hyun, Paragraph 83: acoustic model with network based on a Recurrent Neural Network (RNN) or a Deep Neural Network (DNN) [as end-to-end speech recognition models]). 

Regarding Claim 7, Hyun discloses:
The electronic device of claim 1, wherein the plurality of commands is related to a type of the electronic device and a function included in the electronic device (Hyun, Paragraph 84: recognition target list is predefined according to the types and purposes of the electronic device 500; Hyun, Paragraph 67: target sequences includes commands for controlling a TV [as type of electronic device] e.g. power on/off command [as function]). 

Regarding Claim 8, Hyun discloses:
A controlling method of an electronic device (Hyun, Paragraph 98: speech recognition methods in Figures 3, 4, and 6 to control electronic device), the method comprising:
based on a user speech being input through a microphone (Hyun, Paragraph 81: speech receiver 510 receives a user's audio signal input via microphone of electronic device 500), identifying a grapheme sequence corresponding to the input user speech (Hyun, Paragraph 83 
obtaining information regarding an edit distance between the identified grapheme sequence and each of a plurality of commands included in a command dictionary, the command dictionary stored in a memory; (Hyun, Paragraph 59: candidate set extractor 230 calculates similarities [as obtain information regarding an edit distance] between phoneme sequences and target sequences using a similarity calculation algorithm including an edit distance algorithm, and based on the similarities [as edit distance], extracts a specific number of phoneme sequences (e.g., the top 20 sequences) as candidate target sequences in order of similarity; Hyun, Figure 6, Paragraph 91: recognition result based on the pre-stored acoustic model and a predefined recognition target list [as command dictionary])
obtaining a command sequence (Hyun, Paragraph 50: candidate target sequence [as command sequence] is the recognition result of an input audio signal) corresponding to the identified grapheme sequence based on the information regarding the edit distance between the identified grapheme sequence and each of the plurality of commands (Hyun, Paragraph 59: candidate set extractor 230 calculates similarities between phoneme sequences and target sequences using a similarity calculation algorithm including an edit distance algorithm, and based on the similarities, extracts a specific number of phoneme sequences (e.g., the top 20 sequences) as candidate target sequences in order of similarity) that are included in a command dictionary that is stored in the memory and are related to control of the electronic device and the identified grapheme sequence, the command sequence including at least one of 
mapping the obtained command sequence to one of a plurality of control commands to control an operation of the electronic device (Hyun, Paragraph 76: the speech recognition apparatus calculates similarities between one or more acquired phoneme sequences and each candidate target sequence in a candidate set using a similarity calculation algorithm including 10 an edit distance algorithm, and returns a candidate target sequence having the highest similarity as a recognition result [as map the obtained command sequence to one of the plurality of control command]; Paragraph 49: candidate set extractor 120 extracts target sequences [as control commands] from recognition target list 140 according to devices to be operated by a user to generate a candidate set), and
controlling an operation of the electronic device based on the mapped control command (Hyun, Paragraph 67: target sequences [as based on the mapped control command] includes commands for controlling a TV e.g. power on/off command [as control an operation of the electronic device]; Hyun, Paragraph 48: recognition target list 140 includes various commands to operate the TV.) 

Regarding Claim 9, Hyun discloses:
The controlling method of claim 8, wherein the identifying of the grapheme sequence comprises inputting, to an end-to-end speech recognition model, a user speech that is input through the microphone (Hyun, Paragraph 83 and 86: speech recognizer 520 inputs an audio signal to an acoustic model and outputs the final recognition result, the candidate target 

Regarding Claim 14, Hyun discloses:
The controlling method of claim 8, wherein the plurality of commands is related to a type of the electronic device and a function included in the electronic device (Hyun, Paragraph 84: recognition target list is predefined according to the types and purposes of the electronic device 500; Hyun, Paragraph 67: target sequences includes commands for controlling a TV [as type of electronic device] e.g. power on/off command [as function]).

Regarding Claim 15, Hyun discloses:
A non-transitory computer readable recordable medium (see non-transitory computer-readable storage media, as shown in Paragraph 100) including a program for executing a controlling method of an electronic device (Hyun, Paragraph 98: software for performing speech recognition methods in Figures 3, 4, and 6 to control electronic device) , wherein the controlling method of the electronic device comprises:
based on a user speech being input through a microphone (Hyun, Paragraph 81: speech receiver 510 receives a user's audio signal input via microphone of electronic device 500), identifying a grapheme sequence corresponding to the input user speech (Hyun, Paragraph 83 and 86: speech recognizer 520 inputs an audio signal to an acoustic model and outputs the final recognition result, the candidate target sequence, in a text format [as grapheme sequence]);

obtaining a command sequence (Hyun, Paragraph 50: candidate target sequence [as command sequence] is the recognition result of an input audio signal) corresponding to the identified grapheme sequence based on the information regarding the edit distance between the identified grapheme sequence and each of the plurality of commands (Hyun, Paragraph 59: candidate set extractor 230 calculates similarities between phoneme sequences and target sequences using a similarity calculation algorithm including an edit distance algorithm, and based on the similarities, extracts a specific number of phoneme sequences (e.g., the top 20 sequences) as candidate target sequences in order of similarity) that are included in a command dictionary that is stored in the memory and are related to control of the electronic device and the identified grapheme sequence, the command sequence including at least one of the plurality of commands; (Hyun, Figure 6, Paragraph 91: recognition result based on the pre-stored acoustic model and a predefined recognition target list [as command dictionary]); 

controlling an operation of the electronic device based on the mapped control command (Hyun, Paragraph 67: target sequences [as based on the mapped control command] includes commands for controlling a TV e.g. power on/off command [as control an operation of the electronic device]; Hyun, Paragraph 48: recognition target list 140 includes various commands to operate the TV.) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun, in view of Georges et. al. (US PGPub No. US 20190027133 A1), hereinafter Georges.
Regarding Claim 3-4 and 10-11, Hyun discloses all of the limitations noted above in Claims 2-3 and 9-10. Furthermore, Hyun discloses an electronic device:
wherein the memory further comprises software in which an artificial neural network model is implemented (Hyun, Paragraph 83: speech recognizer 520 inputs an audio signal to an acoustic model with a network based on a Recurrent Neural Network (RNN) or a Deep Neural Network (DNN) [as artificial neural network models] and is trained using a Connectionist Temporal Classification (CTC) learning algorithm), and
wherein the at least one processor is further configured to: execute software (Hyun, Paragraph 97: processor includes memories storing instructions) in which the artificial neural network is implemented (Hyun, Paragraph 83: speech recognizer 520 inputs an audio signal to an acoustic model with a network based on a Recurrent Neural Network (RNN) or a Deep Neural Network (DNN) [as artificial neural network models] and is trained using a Connectionist Temporal Classification (CTC) learning algorithm), and

However, Hyun does not disclose an electronic device configured to:
input the obtained command sequence to the artificial neural network model and map to at least one of the plurality of control commands.
Georges does teach an electronic device configured to: 
input the obtained command sequence to the artificial neural network model and map to at least one of the plurality of control commands  (Georges, Paragraph 17 and 18: word sequences [as inputted command sequence] generated from the automatic speech recognizer (ASR) 208 are sent to the natural language understander (NLU) 210, which contains a trained neural network; then, the NLU generates normalized commands with an intent e.g. desired course of action [as mapped control command]; Georges, Paragraph 29: NLU includes a classifier 312 that may be a deep neural network (DNN) or a recurrent neural network (RNN)).
Hyun and Georges are both considered to be analogous to the claimed invention because they are in the same field of speech recognition using artificial neural networks and involving an execution procedure of a spoken command. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hyun directed to acoustic model with a network based on a Recurrent Neural Network (RNN) or a Deep Neural Network (DNN) and Georges directed to a natural language .

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun, in view of Choi et. al. (US PGPub No. US 20180144749 A1), hereinafter Choi.
Regarding Claims 5 and 12, Hyun discloses all of the limitations noted above in Claims 3 and 10, with the exception that Hyun does not disclose an electronic device:
wherein the at least one processor is further configured to jointly train an entire pipeline of the end-to-end speech recognition model and the artificial neural network model
jointly training an entire pipeline of the end-to-end speech recognition model and the artificial neural network model.
Choi does teach an electronic device:
wherein the at least one processor is further configured to jointly train an entire pipeline of the end-to-end speech recognition model and the artificial neural network model (Choi, Paragraph 15: neural network configured according to having been trained in a learning process using training data, where the learning process includes simultaneously training the acoustic model, the language model, and the unified model).
.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun, in view of Georges (previously introduced).
Regarding Claims 6 and 13, Hyun discloses all of the limitations noted above in Claims 1 and 8. Furthermore, Hyun discloses an electronic device:
wherein the obtaining of the command sequence comprises obtaining, from the identified grapheme sequence, a command sequence that is within a predetermined edit 
However, Hyun does not disclose an electronic device: 
wherein the edit distance is a minimum number of removal, insertion, and substitution of a letter  that are required to convert the identified grapheme sequence to each of the plurality of commands, and
obtaining, from the identified grapheme sequence, a command sequence that is within a predetermined edit distance with the identified grapheme sequence among the plurality of commands 
Georges does teach an electronic device: 
wherein the edit distance is a minimum number of removal, insertion, and substitution of a letter  that are required to convert the identified grapheme sequence to each of the plurality of commands (Georges, Paragraph 48: Levenshtein distance [as edit distance] is the minimum number of single character edits e.g. insertions, deletions or substitutions), and
a predetermined edit distance (Georges, Paragraph 48: matching algorithm using Levenshtein distance with a previously agreed cut-off value [as predetermined edit distance]).
obtaining, from the identified grapheme sequence, a command sequence that is within a predetermined edit distance with the identified grapheme sequence among the plurality of 
Hyun and Georges are both considered to be analogous to the claimed invention because they are in the same field of speech recognition using artificial neural networks and involving an execution procedure of a spoken command. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hyun directed to a similarity algorithm utilizing edit distance and Georges directed to a type casting method of inputting semantically grouped words and computing a canonical representation and final property by performing a matching algorithm utilizing Levenshtein distance with a cut-off value, wherein Levenshtein distance is a minimum number of single character edits e.g. insertions, deletions or substitutions and arrived at a method of obtaining a command sequence that is within a predetermined cutoff value, wherein edit distance is a minimum number of single character edits e.g. insertions, deletions or substitutions.  One of ordinary skill in the art would have been motivated to make such a combination because Levenshtein distance is known to be used in matching (or similarity) algorithms and in sequence replacement to reduce errors (Georges, Paragraph 35).

Claim(s) 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun, in view of Bowman et. al. (US PGPub No. US 2012/0192096 A1), hereinafter Bowman.

determine whether the obtained command sequence is included in the command dictionary, (Hyun, Paragraph 59:  candidate set extractor 230 calculates similarities between phoneme sequences and target sequences using a similarity calculation algorithm including an edit distance algorithm, and based on the similarities, extracts a specific number of phoneme sequences (e.g., the top 20 sequences) as candidate target sequences [as determined that obtained command sequence] in order of similarity;)
in response to the obtained command sequence being included in the command dictionary: (Hyun, Figure 6, Paragraph 91: recognition result based on the pre-stored acoustic model and a predefined recognition target list [as obtained command sequence being included in the command dictionary]) 
map the obtained command sequence to one of the plurality of control commands to control an operation of the electronic device, and control an operation of the electronic device based on the mapped control command, and (Hyun, Paragraph 76: the speech recognition apparatus calculates similarities between one or more acquired phoneme sequences and each candidate target sequence in a candidate set using a similarity calculation algorithm including 10 an edit distance algorithm, and returns a candidate target sequence having the highest similarity as a recognition result [as mapping the obtained command sequence to one of the plurality of control command]; Paragraph 49: candidate set extractor 120 extracts target sequences [as control commands] from recognition target list 140 according to devices to be operated by a user to generate a candidate set; Hyun, Paragraph 48: recognition target list 140 
Hyun does not disclose the electronic device, wherein the at least one processor is further configured to:
in response to the obtained command sequence not being included in the command dictionary, 
provide a notification presenting a choice of options to a user of the electronic device. 
However, Bowman does teach the electronic device, wherein the at least one processor is further configured to:
in response to the obtained command sequence not being included in the command dictionary, (Bowman, Paragraph 75: For example, "Call V" results in more calls to contact "Vesper" than contact "Victoria", predicting the Vesper as the value of the command parameter, and displaying and selecting this prediction allows a call to Vesper to be initiated just by causing the activation input (such as depression of a "Call" or "ENTER" key). If the prediction is incorrect [as in response to the obtained command sequence not being included in the command dictionary], further input in the command line, such as "Call Vi", will further disambiguate the matching commands
provide a notification presenting a choice of options to a user of the electronic device. (Bowman, Paragraph 75: If the prediction is incorrect, further input in the command line, such as "Call Vi" [as notification presenting a choice of options], will further disambiguate the matching commands; Bowman, Paragraph 21: This active command line user interface provides 
Hyun and Bowman are both considered to be analogous to the claimed invention because they are in the same field of electronic device control. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hyun (directed to the electronic device to, in response to the obtained command sequence being included in the command dictionary, map the obtained command sequence to one of the plurality of control commands to control an operation of the electronic device) and Bowman (directed to the electronic device to, in response to the obtained command sequence not being included in the command dictionary, provide a notification presenting a choice of options to a user of the electronic device) and arrived the electronic device to, in response to the obtained command sequence being included in the command dictionary, map the obtained command sequence to one of the plurality of control commands to control an operation of the electronic device, and, in response to the obtained command sequence not being included in the command dictionary, provide a notification presenting a choice of options to a user of the electronic device.  One of ordinary skill in the art would have been motivated to make such a 

Regarding Claim 17, Hyun, in view of Bowman, discloses all of Claim 16 limitations above, with the exception that Hyun does not disclose the electronic device:
wherein the choice of options includes an option to input another user speech to the electronic device. 
However, Bowman does teach the electronic device: 
wherein the choice of options includes an option to input another user speech to the electronic device. (Bowman, Figure 5 and 6, Paragraph 58: the active command line driven user interface provides a command line input area (command line) 504 [as an option to input another user speech]; Bowman, Paragraph 81: The connectors assist the parser in determining the values of the first command parameter {end address} and second command parameter {start address}. This approach to handling command parameters is more compatible with speech recognition [as speech input] as it allows users to speak more naturally)
Hyun and Bowman are both considered to be analogous to the claimed invention because they are in the same field of electronic device control. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hyun (directed to the electronic device to, in response to the obtained command sequence being included in the command dictionary, map the obtained command sequence to one of the plurality of control commands to control an operation of the electronic device) and Bowman (directed to the electronic device to, in response to the obtained command sequence 

Regarding Claim 18, Hyun, in view of Bowman, discloses all of Claim 16 limitations above, with the exception that Hyun does not disclose the electronic device:
wherein the choice of options includes an option to add the obtained command sequence to the command dictionary.
However, Bowman does teach the electronic device: 
wherein the choice of options includes an option to add the obtained command sequence to the command dictionary. (Bowman, Paragraph 130: When the mandatory command parameters have been defined, activation input causes an Appointment object including the appointment information in the input field of the command line 504 to be created and stored [as add the obtained command sequence], for example, in the memory 110 [as command dictionary] of the portable electronic device 100 as shown in FIG. 31)


Regarding Claim 19, Hyun, in view of Bowman, discloses all of Claim 16 limitations above, with the exception that Hyun does not disclose the electronic device, wherein the at least one processor is further configured to:

However, Bowman does teach the electronic device, wherein the at least one processor is further configured to:
in response to a function of the electronic device being updated, add a command corresponding to the updated function to the command dictionary. (Bowman, Paragraph 129: When the command entry in the command list 512 with the dynamically determined 12:30 pm {end_time} command is highlighted/selected with the onscreen position indicator 516 and selected via selection input, this causes the input in command line 504 to be updated with the dynamically determined value of the {end_time} command parameter to "Appointment Fri from 1130am to 1230pm" [as function of the electronic device being updated] as shown in FIG. 29. This also causes the next part of the command syntax, the {text} command parameter and its preceding connector "title" be displayed in the command list 512 [as added a command corresponding to the updated function]. Any text may then be input by the user such as, for example, the title "Lunch" as shown in FIG. 30. Alternatively, the text may be dynamically determined from context information. For example, because the appointment is scheduled to occur over the noon hour, the title "Lunch" may be dynamically determined and displayed in the command list 512 [as added a command corresponding to the updated function])
Hyun and Bowman are both considered to be analogous to the claimed invention because they are in the same field of electronic device control. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hyun (directed to the electronic device to, in response to the obtained command .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Venkataraman et. al. (US PGPub No. US 20070050337 A1) teaches a method and system for processing ambiguous, multi-term search queries (Figure 4, Step 404).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUP CHANDORA whose telephone number is (571)272-4202.  The examiner can normally be reached on Full-time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dorvil Richemond can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658